Citation Nr: 1638295	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for mechanical mid-low back strain (back disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from January 2002 to January 2008, with verified active duty from June 24 to October 18, 2002, and from August 9, 2004 to October 21, 2005, to include service in Iraq/Kuwait from September 27, 2004 to September 25, 2005.  He also had periods of active and inactive duty for training (ACDUTRA and INACDUTRA), including ACDUTRA from December 30, 2002 to January 13, 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran now lives in Texas and his claims are under the jurisdiction of the RO in Houston, Texas.  

In August 2014, the Board remanded the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, and a disability manifested by fatigue.  The Board also denied a rating in excess of 20 percent for the Veteran's back disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with regard to the denial of an increased rating for his back disability.  In an Order dated in January 2016, the Court set aside the Board's denial of an increased rating for his back disability.  A copy of the Court's Order is in the claims file.

The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on the service connection issues that were remanded by the Board in its August 2014 decision.  As such, the Board will not adjudicate these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Court's January 2016 Memorandum Decision states that a September 2009 VA examination of the Veteran's back is insufficient.  It noted that the 2009 VA examination report did not provide information in order that the Board could make a determination as to staged ratings based on flareups.  The Court stated that either a new VA examination of the back must be obtained or the Board must explain why a new examination is not necessary.  In an August 2016 letter, the Veteran's attorney asserted that the September 2009 VA examination of the Veteran's back is out of date and requested that the Veteran be provided a new VA examination.  Accordingly, the Veteran's claim for an increased rating for his back disability must be remanded to the AOJ in order that the Veteran may be provided a new VA examination of his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the claims file.

2.  Afford the Veteran a VA examination to determine the current nature, extent, and severity of his thoracolumbar back disorder.

The claims file must be made available to and reviewed by the examiner, and the examiner should record the Veteran's range of motion of the Veteran's thoracolumbar spine, in degrees.  The examiner must also determine whether there is additional function loss, expressed in terms of the degree of additional range of motion loss, due to any pain, weakened movement, excess fatigability, or incoordination.    

Obtain an extensive history from the Veteran regarding his back symptoms.  Review all the objective findings noted in the VA medical records and on examination of the Veteran.  Based on the examiner's knowledge and experience, render the best estimate of the extent of limitation of motion of the Veteran's thoracolumbar spine during flareups.   

In addition the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

3.  Upon completion of the above, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS    
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




